Citation Nr: 0601043	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-14 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge at the Philadelphia RO.

In August 2004, the Board remanded the matter.  It is now 
again before the Board for disposition.  


REMAND

Pursuant to the Board's August 2004 remand instructions, the 
RO requested that the U.S. Armed Services Center for Unit 
Records Research (CURR) to provide any available information 
which might corroborate the veteran's alleged in-service 
stressors.  As part of its response, the CURR identified two 
separate helicopter crashes.  In the first, an H-34D 
helicopter rescued a crewman from a CH-46A helicopter which 
crashed shortly after take-off from the USS TRIPOLI flight 
deck.  The helicopter had lost power and crashed almost 
immediately after take-off into the water alongside the ship.  
It was stated that the aircraft was subsequently located on 
the bottom by the USS PLEDGE (MSO-498) and listed to the deck 
of the USS OGDEN.  At the May 2004 Board hearing, the veteran 
described a helicopter crash alongside the USS TRIPOLI.  He 
testified that he was not involved in the actual rescue, but 
that he assisted in taking the bodies of the deceased below 
deck.  Later, when questioned by the undersigned Veterans Law 
Judge, the veteran stated that he had not witnessed the 
crash, but that he saw the recovery.  Specifically, he stated 
that he saw the dead bodies of those who had been on board 
the helicopter on the flight deck.  According to CURR's 
response, the recovery of the helicopter crash that occurred 
alongside the USS TRIPOLI was performed by another ship and 
so the veteran's alleged stressor cannot be verified as to 
that incident.  However, CURR's response included a 
description of yet another helicopter crash.  In this 
incident, a CH-46 helicopter of Marine squadron HMH-262, en 
route to the USS TRIPOLI with a medical evacuation aboard, 
crashed approximately 12 miles from the USS TRIPOLI.  It was 
further stated that four bodies of the five personnel in the 
aircraft were recovered, as well as some sections of the 
aircraft.  CURR's response does not indicate which ship 
conducted the said recovery, but the Board will presume, 
given that the helicopter was en route to the USS TRIPOLI, 
that that ship conducted the recovery.  Further, the Board 
will concede that the veteran witnessed the recovery.  As a 
final note, the Board stresses that the veteran's personnel 
records reflect that he was on the USS TRIPOLI at the time of 
both incidents.  As such, the Board will concede for the 
moment that one of the veteran's alleged stressors has been 
verified; thus, the veteran should be afforded a VA PTSD 
examination. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV, with specific 
consideration being given to the above-
described stressor which has been 
accepted as verified.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record that 
the stressor relied upon to support the 
diagnosis was the verified stressor 
described in the body of this remand.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


